DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
I. Claims 1-9, drawn to a fastening tool comprising a linkage assembly having an upper end and a lower end, a rest condition, and a pressed condition, classified in CPC B25C 5/11.
II. Claims 10-17, drawn to a fastening tool comprising a lever extending from a lever rear end to a lever front end and a handle linked to the lever at a central location, classified in CPC B25C 5/02.
III. Claims 18-20, drawn to a fastening tool comprising a rigid lever cantilevered forward from the central lever location to the lever front end and a link engaging the lever at the central lever location, classified in CPC B25C 5/10.
IV. Claims 21-22, drawn to a fastening tool comprising a first forward distance defined between a center of the spring coil and the striker engagement location and a second forward distance defined between the center of the spring coil and the location of the preload such that the ration of the second forward distance to the first forward distance is greater than approximately 60%, classified in CPC B25C 5/16.
 
The species are independent or distinct because the species do are mutually exclusive, meaning each species contains elements not claimed in the others. In addition, these species are not obvious variants of each other based on the current record.  Specifically, Species I is directed towards a fastening tool comprising a linkage assembly having an upper end and a lower end, a rest condition, and a pressed condition, not included in Species II, III, or IV.  Species II is directed towards a fastening tool comprising a lever extending from a lever rear end to a lever front end and a handle linked to the lever at a central location, not included in Species I, III, or IV.  Species III is directed towards a fastening tool comprising a 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
Invention I requires a search in at least CPC B25C 5/11 along with a unique text search, not required by Inventions II, III, and IV.  Invention II requires a search in at least CPC B25C 5/02 along with a unique text search, not required by Inventions I, III, and IV.  Inventions III requires a search in at least CPC B25C 5/10 along with a unique text search, not required by Inventions I, II, and IV.  Invention IV requires a search in at least CPC B25C 5/16 along with a unique text search, not required by Inventions I, II, and III.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731